DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 27 May 2021, amendments and/or arguments have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments changing the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al (US 2018/0009118 A1, hereinafter Yamaga) in view of Veltrop et al (US 201/0120446 A1, hereinafter Veltrop).
Regarding claim 1, Yamaga discloses a robot (Figures 1-3, robot 100) comprising: 
at least one sensor (Figure 3, sensors 143, 144) to detect a presence of a user (Figure 3; at least as in paragraph 0064-0065); 
a camera (Figure 3, camera 142) to acquire an image including a face of the user detected by the at least one sensor (Figures 3-5; at least as in paragraphs 0064-0065 and 0074-0076); and 
a controller (Figure 3, robot control device 101; at least as in paragraph 0057) configured to: 
detect a line of sight of the user based on the image acquired by the camera (Figures 5-8; at least as in paragraphs 0075-0076 and 0079-0084, wherein a determination is made regarding whether the human is facing the robot, as identified from an image by the camera), 
determine that the user has an intention to interact with the robot when the line of sight of the user faces the robot (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein intention of the user is estimated), and 

	Yamaga is silent regarding wherein the robot comprises a touch screen, and further wherein said controller is configured to prioritize a plurality of users according to an order of entry into a second detection zone from a first detection zone when the plurality of users are detected in the first detection zone, the first detection zone being within a first prescribed distance of the robot and the second detection zone being within a second prescribed distance of the robot that is less than the first prescribed distance.  Veltrop discloses a humanoid robot that interacts with human beings within an environment.  Veltrop goes on to teach wherein said robot includes a tablet with which it can communicate messages (audio, video, web pages, etc.) to its environment, or receive input from users through the tactile interface (i.e. touch screen) of the tablet.  Veltrop goes on to teach wherein multiple dynamically configurable engagement zones may be established around said robot and are utilized to determine when the robot should interact with a human in its environment (Figures 1 & 5; at least as in paragraphs 0024 and 0083-0085).  Examiner notes wherein based on the teachings of Veltrop that the functionality/interactive ability of said robot changes based on the detection of one or more users within the respective engagement zones.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Regarding claim 2, in view of the above combination of Yamaga and Veltrop, Yamaga further discloses wherein the at least one sensor includes: 
an object detection sensor (Figure 3, sensors 143, 144) configured to detect an object present in the first detection zone (Figure 3; at least as in paragraph 0064-0072); and 
a detection sensor (Figure 3, sensors 143, 144) configured to detect whether the detected object is the user (Figure 3; at least as in paragraph 0064-0072).  Examiner additionally notes wherein Veltrop also discloses wherein said robot includes a plurality of sensors, including object detection sensors for detecting human users as they enter the respective engagement zones (Figures 1 & 5; at least as in paragraphs 0025 and 0083-0085).
Regarding claim 3, in view of the above combination of Yamaga and Veltrop, Yamaga further teaches wherein the controller further: detects the plurality of users 
Regarding claim 4, in view of the above combination of Yamaga and Veltrop, Yamaga further teaches wherein the controller further: manages the at least one of the speaker or the display to output content to induce the interaction of the first user with the robot when the first user has the intention to interact with the robot, controls the camera to acquire a second image including a face of a second user who has entered the second detection zone subsequently to the first user among the plurality of users, when the user does not have the intention to interact with the robot, and determines whether the second user has an intention to interact with the robot based on the acquired second image (Figures 5-8; at least as in paragraphs 0075-0076 and 0079-0084, wherein a determination is made regarding whether the human is facing the robot, as identified from an image by the camera).
Regarding claim 6, in view of the above combination of Yamaga and Veltrop, Yamaga further teaches wherein the controller further: determines that that user has the intention to interact with the robot when the line of sight of the user faces the robot during a prescribed time period (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein intention of the user is estimated, specifically wherein it’s determined that the user faces the toward the robot).
Regarding claim 7, in view of the above combination of Yamaga and Veltrop, Yamaga further teaches wherein the controller further: detects one or more characteristics of the user from the image acquired by the camera, and manages the at least one of the speaker or the display to selectively output one of a plurality of contents based on the characteristics of the user (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein intention of the user is estimated, and an action determination determines the action to interact with a user).
Regarding claim 8, in view of the above combination of Yamaga and Veltrop, Yamaga further teaches the robot further comprising an input device (Figure 3, input device 140) configured to receive an input from a user, wherein the controller further: receives the input in response to the content outputted by the at least one of the speaker or the display through the input device, and provides a service based on the received input to perform the interaction with the user (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein the user interacts with the robot and based on the interaction the robot determines a response/action to respond to the user and outputs said response/action).
Regarding claim 9, in view of the above combination of Yamaga and Veltrop, Yamaga further teaches wherein the input device includes a microphone (Figure 3, microphone 141), and wherein the controller further: receives vocal content uttered by the user through the microphone, and recognizes a keyword included in the received vocal content and provides the service based on the recognized keyword (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein the user interacts with the robot and based on the interaction the robot determines a response/action to respond to the user and outputs said response/action).

Claims 5 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al (US 2018/0009118 A1, hereinafter Yamaga) as modified by Veltrop et al (US 201/0120446 A1, hereinafter Veltrop) above, and further in view of Pinter et al (US 9,174,342 B2, hereinafter Pinter).
The teachings of Yamaga and Veltrop have been discussed above.
Regarding claim 5, Yamaga and Veltrop are silent specifically regarding wherein the object detection sensor includes a light detection and ranging (lidar) sensor and the user detection sensor includes a three-dimensional (3D) stereo camera.  Pinter discloses a autonomous robot that is utilized for interaction with one or more users.  Pinter teaches wherein said robot includes a base (i.e. lower module) that supports the robot and may include a drive system comprised of any one or more of motors, batteries and wheels to move said robot.  Pinter goes on to teach wherein the robot also includes an upper portion (i.e. upper module) and a head attached to the upper portion, wherein 
Regarding claim 10, Yamaga further discloses wherein the controller further: detects an approach by a particular user through the at least one sensor while the robot is moving, and controls one or more of the speaker or the display to output an indication that the interaction with between the particular user and the robot is not currently available when the robot is providing a service to another user (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein intention of the user is 
Pinter discloses an autonomous robot that is utilized for interaction with one or more users.  Pinter teaches wherein said robot includes a base (i.e. lower module) that supports the robot and may include a drive system comprised of any one or more of motors, batteries and wheels to move said robot.  Pinter goes on to teach wherein the robot also includes an upper portion (i.e. upper module) and a head attached to the upper portion, wherein said head includes a display screen and a sensor housing.  Pinter further teaches wherein the sensor housing includes a variety of sensors including microphones, cameras, range detector devices, or the like.  Pinter additionally teaches wherein said robot includes an object detection system for detecting the presence of an object, human or other physical feature that is proximate to said robot, including three dimensional information (via any one or more of stereo cameras, laser range finder, radar system, etc.) such that the detected information is utilized by the robot to interact with person(s) and/or navigate within an environment (Figures 1 & 2; at least as in column 2, lines 26-67, column 3, lines 13-42 and column 5, line 21-67).  Therefore, it would have been obvious to one of ordinary skill in the at the time of the invention to modify the teachings of Yamaga, as modified by Veltrop above, to provide the robot with Pinter’s wheeled driving system, since Pinter teaches wherein providing a wheeled omnidirectional system for an interactive robot allows the robot to easily move 
Regarding claim 11, in view of the above combination of Yamaga, Veltrop and Pinter, Pinter further discloses wherein the controller further: controls the wheel to stop a traveling by the robot, when the service is not being provided to the other user, determines whether the particular user has an intention to interact with the robot based on an image of the particular user acquired through the camera, and controls the at least one of the speaker or the display to output content to induce the interaction of the particular user with the robot, when the controller determines that the particular user has the intention to interact with the robot (Figures 1 & 2; at least as in column 2, lines 26-67, column 3, lines 13-42 and column 5, line 21-67).
Regarding claim 12, Yamaga discloses a robot (Figures 1-3, robot 100) comprising: 
a lower module (Figure 1, trunk 210) including: 
at least one driving means (Figure 1, legs 240) to move the robot based on receiving a driving force (Figures 1-3; at least as in paragraphs 0048 and 0067), and 
a first sensor (Figure 1, human detection sensor 143; at least as in paragraph 0049); 
an upper module (Figure 1, head 220) connected to an upper region of the lower module (Figure 1; at least as in paragraphs 0048-0049), the upper module including: 

a head (Figure 1, head 220) connected to an upper region of the case and including a camera (Figure 1; at least as in paragraphs 0048-0049, specifically as shown in at least Figure 1); and 
a controller (Figure 3, robot control device 101; at least as in paragraph 0057) configured to: 
detect an object present in a first detection zone within a prescribed first distance of the robot through the first sensor (Figures 3-5; at least as in paragraphs 0064-0065 and 0074-0076), and determine that the object is a user through the second sensor (Figures 3-5; at least as in paragraphs 0064-0065 and 0074-0076), 
acquire an image including a face of the user through the camera (Figures 3-5; at least as in paragraphs 0064-0065 and 0074-0076), 
detect a line of sight of the user from the image acquired by the camera (Figures 5-8; at least as in paragraphs 0075-0076 and 0079-0084, wherein a determination is made regarding whether the human is facing the robot), 
determine that the user has an intention to interact with the robot when the line of sight of the user faces the robot (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein intention of the user is estimated), 
manage an output module (Figure 3, output device 150) including at least one of a speaker (Figure 3, speaker 151) or a display (Figure 3, display 152) to 
Veltrop discloses a humanoid robot that interacts with human beings within an environment.  Veltrop goes on to teach wherein said robot includes a tablet with which it can communicate messages (audio, video, web pages, etc.) to its environment, or receive input from users through the tactile interface (i.e. touch screen) of the tablet.  Veltrop goes on to teach wherein multiple dynamically configurable engagement zones may be established around said robot and are utilized to determine when the robot should interact with a human in its environment (Figures 1 & 5; at least as in paragraphs 0024 and 0083-0085).  Examiner notes wherein based on the teachings of Veltrop that the functionality/interactive ability of said robot changes based on the detection of one or more users within the respective engagement zones.  Therefore, it would have been 
Pinter discloses an autonomous robot that is utilized for interaction with one or more users.  Pinter teaches wherein said robot includes a base (i.e. lower module) that supports the robot and may include a drive system comprised of any one or more of motors, batteries and wheels to move said robot.  Pinter goes on to teach wherein the robot also includes an upper portion (i.e. upper module) and a head attached to the upper portion, wherein said head includes a display screen and a sensor housing.  Pinter further teaches wherein the sensor housing includes a variety of sensors including microphones, cameras, range detector devices, or the like.  Pinter additionally teaches wherein said robot includes an object detection system for detecting the presence of an object, human or other physical feature that is proximate to said robot, including three dimensional information (via any one or more of stereo cameras, laser range finder, radar system, etc.) such that the detected information is utilized by the robot to interact with person(s) and/or navigate within an environment (Figures 1 & 2; at least as in column 2, lines 26-67, column 3, lines 13-42 and column 5, line 21-67).  Therefore, it would have been obvious to one of ordinary skill in the at the time of the invention to modify the teachings of Yamaga, as modified by Veltrop above, to provide the robot with Pinter’s wheeled driving system, since Pinter teaches wherein providing a 
Regarding claim 13, in view of the above combination of Yamaga, Veltrop and Pinter, Yamaga further discloses wherein the head is rotatably coupled to the upper module, wherein the controller further: detects a position of the user through at least one of the first sensor or the second sensor, and controls the head to rotate based on the detected position of the user such that the image captured by the camera includes the face of the user (Figures 3 & 13-15; at least as in paragraphs 0064-0072, 0075-0079 and 0104-0116, wherein the robot responds and/or performs an action to interact with the user, for example as shown in at least Figure 6 wherein the action determination unit moves its head and turns it face toward the user).
Regarding claim 14, in view of the above combination of Yamaga, Veltrop and Pinter, Yamaga further discloses wherein the controller further: determines that the user has the intention to interact with the robot when the detected line of sight of the user faces the head of the robot for at least a prescribed duration (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein intention of the user is estimated, specifically wherein it’s determined that the user faces the toward the robot). Examiner notes wherein Veltrop also provides the teaching of determining if a user intends to interact with the robot based on a human user entering one or more detection zones established by said robot (Figure 5; at least paragraphs 0083-0085).
Regarding claim 15, in view of the above combination of Yamaga, Veltrop and Pinter, Yamaga further discloses wherein the controller manages the driving force to the at least one wheel (i.e. driving mechanism) such that the robot moves to face the user, based on determining that the user intends to interact with the robot (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein the user interacts with the robot and based on the interaction the robot determines a response/action to respond to the user and outputs said response/action).
Regarding claim 16, in view of the above combination of Yamaga, Veltrop and Pinter, Yamaga further discloses wherein the controller manages the driving force to the at least one wheel to cause the robot to travel in a direction, in which the user is located, based on determining that user intends to interact with the robot (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein the user interacts with the robot and based on the interaction the robot determines a response/action to respond to the user and outputs said response/action).
Regarding claim 17, in view of the above combination of Yamaga, Veltrop and Pinter, Pinter further discloses wherein the first sensor includes a first light detection and ranging (lidar) sensor and a second lidar sensor configured to detect the object within the detection zone, and wherein a height of the first lidar sensor from a surface on which the robot is travelling is different from a height of the second lidar sensor from the surface on which the robot is travelling (Figures 1 & 2; at least as in column 2, lines 26-67, column 3, lines 13-42 and column 5, line 21-67).
Regarding claim 18, in view of the above combination of Yamaga, Veltrop and Pinter, Pinter further discloses wherein the second sensor includes a three-dimensional 
Regarding claim 19, in view of the above combination of Yamaga, Veltrop and Pinter, Yamaga further discloses wherein the camera is provided on one side of the head (Figure 1; at least as in paragraphs 0048-0049, specifically as shown in at least Figure 1).
Regarding claim 20, in view of the above combination of Yamaga, Veltrop and Pinter, Yamaga discloses the robot further comprising a microphone (Figure 3, microphone 141) provided in the head, wherein the controller further: receives vocal content uttered by the user through the microphone in response to the content outputted by the at least one of the speaker or the display of the output module, recognizes a keyword included in the received vocal content, and provides a service to the user based on the recognized keyword (Figures 5-8; at least as in paragraphs 0064-0072, 0075-0076 and 0079-0084, wherein the user interacts with the robot and based on the interaction the robot determines a response/action to respond to the user and outputs said response/action).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664